Detailed Action
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Applicant's representative Mr. James Foley on 07/08/2022.
The application has been amended as follows: 
1) In claim 27, “Method for preparing an active sensing element for use in a detection system for detecting at least one extracellular vesicle in a microfluid, comprising the procedures of: cleaning a glass substrate; depositing a thin metallic layer on said glass substrate; dissolving a polymer in an appropriate solvent to form a polymer solution to prepare a dielectric waveguide layer; applying said polymer solution to the top of said thin metallic layer; and annealing said active sensing element, thereby chemically stabilizing said dielectric waveguide layer.” have been changed to -- Method for preparing an active sensing element for use in a surface plasmon coupled wavelength detection system for detecting at least one extracellular vesicle in a microfluid, comprising procedures of cleaning a glass substrate; depositing a thin metallic layer on said glass substrate; dissolving a polymer in an appropriate solvent to form a polymer solution to prepare a dielectric waveguide layer; applying said polymer solution to the top of said thin metallic layer; and annealing said active sensing element, thereby chemically stabilizing said dielectric waveguide layer, wherein said procedure of dissolving comprising a sub-procedure of adjusting a thickness of said dielectric waveguide layer by modifying a viscosity of said polymer solution. --
2) In claim 28 at line 2, “the list” has been changed to –a list--
3) Claim 29 has been cancelled.
4) In claim 30 at line 2, “the subprocedure” has been changed to –a subprocedure-- 
Allowable Subject Matter
Claims 27-28 and 30-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After completing a thorough search of independent claim 27 the closest reference to Ibrahim (WO 2015019341 filed in IDS) discloses a method of preparing an active sensing element thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claim 27.
 	Regarding claim 27, “Method for preparing an active sensing element for use in a surface plasmon coupled wavelength detection system for detecting at least one extracellular vesicle in a microfluid, comprising procedures of cleaning a glass substrate; depositing a thin metallic layer on said glass substrate; dissolving a polymer in an appropriate solvent to form a polymer solution to prepare a dielectric waveguide layer; applying said polymer solution to the top of said thin metallic layer; and annealing said active sensing element, thereby chemically stabilizing said dielectric waveguide layer, wherein said procedure of dissolving comprising a sub-procedure of adjusting a thickness of said dielectric waveguide layer by modifying a viscosity of said polymer solution” along with other limitations of claim 27. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110037981 teaches WCSPR structure comprising dielectric waveguide and metallic layer. 
US 20090321661 teaches the use of narrow band of illumination source for alignment.
US 20060146332 teaches polymer waveguide. 
US 8564781 teaches metallic layer with polymer waveguide.
US 20030206708 teaches sputtering metal layer deposition and dielectric waveguide
US 20160178516 teaches NGWSPR. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886